Citation Nr: 1428072	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system to ensure total review of the evidence.  

The issue of entitlement to service for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection for Tinnitus

The Veteran contends that his currently diagnosed tinnitus is as a result of his job as an air traffic controller during service.  For the reasons that follow, the Board finds that service connection for tinnitus is warranted.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d)(2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In July 2012, an audiologist opined that the Veteran's tinnitus began in the military and that it was "at least as likely as not caused by or a result of military noise exposure."  

The Board also acknowledges the Veteran's statements that he worked as an air traffic controller without the benefit of ear protection and was also exposed to artillery.  See November 2011 Notice of Disagreement (NOD); Veteran's VA Form 9, October 2012.  Moreover, the Board notes that the Veteran asserts that the tinnitus is a "constant, loud companion and has been with [him] since Viet[nam]."  See Veteran's November 2011 NOD.  

The Board finds that that there is competent and credible evidence that the Veteran suffers from tinnitus.  Moreover, the Board credits the Veteran's statements that he has suffered from tinnitus since service.  Although there is evidence that the Veteran worked in construction since service and there was a significant gap between his discharge from service and his first claim, the Board nonetheless finds the evidence that the Veteran wore hearing protection during his work in construction and his explanation for his failure to report his conditions earlier persuasive.  Specifically, the Veteran explained that he suffers from post traumatic stress disorder (PTSD) which causes him to avoid facing issues associated with the trauma he experienced in service.  As the record indicates that the Veteran was recently service connected for PTSD in 2010, the Board finds that the Veteran's explanation for his delay in reporting his tinnitus credible.  Moreover, although the service treatment records are silent for tinnitus, the Veteran as a lay person is competent to relate the symptoms that he experienced in service and thereafter.  The Board finds no reason to doubt his credibility.  

For the foregoing reasons, the Board finds that the evidence is at least in equipoise.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.  


REMAND

The January 2011 audiologist opined that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  However, he failed to provide any explanation as why he could not provide a definitive opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)(it is essential that an examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge).  
Therefore, the Board finds the January 2011 audiological report inadequate and finds a remand is necessary to clarify the etiology of the Veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA examination to ascertain the nature and etiology of his bilateral hearing loss disability.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss began in or is related to any incident of military service, including in-service noise exposure.

If the requested opinion(s) cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  The examiner is also advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  When audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability if the evidence shows that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A complete rationale must be provided for all opinions. 

2.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


